Citation Nr: 1512744	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  08-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than January 10, 2007, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Anthony F. Mournian, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for prostate cancer and assigned a 100 percent rating effective from January 10, 2007.  In a subsequent March 2009 rating decision, the RO reduced the evaluation for the Veteran's prostate cancer to 60 percent effective June 1, 2009.  The Veteran is now appealing the effective date of January 10, 2007.

In January 2014, the Board remanded this issue in order for the RO to schedule the Veteran for a hearing with a Veterans Law Judge in accordance with the Veteran's request.  In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript has been added to the record.  In light of the development that has occurred, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law if it fails to ensure compliance with its remand order).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for prostate cancer was received by VA on January 10, 2007, more than one year following the Veteran's separation from service.

2.  Prior to January 10, 2007, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 2007, for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1555, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant of any information and evidence that the claimant is to provide to VA and of any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective date provisions pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, where an initial disability rating and effective date have been assigned, the service connection claim has already been proven.  Therefore the purpose that the notice is intended to serve has been fulfilled, and notice pursuant to 38 U.S.C.A. § 5103(a) is no longer required.  See id. at 490.  Under such circumstances, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to "downstream" elements a claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here the Veteran has not alleged such prejudice.

VA has substantially complied with the notice and assistance requirements of the law, and the Veteran will not be prejudiced by a decision on the claim.  VA has obtained the Veteran's service treatment and VA records and afforded the Veteran the opportunity to testify before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

During the hearing before the undersigned VLJ, the Veteran presented oral argument in support of his claim for an earlier effective date.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a VLJ/DRO who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here the VLJ fully explained the issue on appeal during the hearing and the evidence that would be beneficial to the Veteran's claim.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those criteria.  Therefore the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b) (2) (i) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  See 38 C.F.R. § 3.155 (2014).  An informal claim must identify the benefit sought.  A "claim application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date the application form was sent to the claimant, it will be considered as filed on the date of receipt of the informal claim.

The Department of Veterans Affairs administers the law under a broad interpretation that is consistent with the facts of each case.  See 38 C.F.R. § 4.3 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for prostate cancer.  The Veteran contends that the effective date should not be January 10, 2007, the date upon which he filed his VA claim for disability benefits, but rather February 6, 2004, at the earliest, when he received an elevated result on a prostate-specific antigen (PSA) test.

When the Veteran's PSA was first found to be abnormally elevated on February 6, 2004, the Veteran and his private doctor elected to take the course of "watchful waiting."  See October 2007 VA genitourninary examination report.  Then, on June 7, 2005, following a biopsy, the Veteran was first diagnosed as having prostate cancer.  See June 2005 private treatment record.

In April 2007, following a further PSA test showing an elevated level and after another positive biopsy, the Veteran underwent a laparoscopic prostatectomy at a private medical facility.  See February 2013 VA disability benefits questionnaire; December 2010 VA compensation and pension examination report.  The Veteran's private treating physician has stated his professional opinion that, on the basis of the Veteran's known cancer and its extent as shown by both the 2005 biopsy and the 2007 surgery, cancer was "present with reasonable medical probability in 2004 and quite possibly much earlier."  See May 2009 private treatment record.

On the basis of this medical history, the Veteran argues that the effective date of his service-connected disability should be either February 6, 2004, when his PSA result was first shown to be abnormally high, or, alternatively, June 7, 2005, when a biopsy first indicated a diagnosis of prostate cancer.  See Veteran's February 2015 hearing testimony.

Although the Veteran was first diagnosed as having prostate cancer in June 2005, and had a high PSA level beginning in February 2004, the Veteran did not file a claim with VA until January 10, 2007.  The Veteran explains that, before 2007, he did not know, and had not been informed by VA, that prostate cancer is a disease that VA recognizes as connected to presumed Agent Orange exposure.  See Veteran's February 2015 hearing testimony. 

It is undisputed that a private treatment record shows a biopsy result indicating prostate cancer in June 2005, and that the Veteran's physician is of the opinion that the Veteran's prostate cancer dates to at least 2004.  Under the law, however, medical evidence of a disability does not establish an intent on the part of a veteran to seek service connection for that condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where the appellant had not been granted service connection, the mere receipt of medical records could not be construed as an informal claim).  Accordingly, in this case, the medical records of the Veteran showing a diagnosis of prostate cancer prior to January 2007 cannot be interpreted as an informal claim for service connection.

The Board has thoroughly reviewed the record for evidence of a claim, an informal claim, or an expressed written intent to file the claim for service connection for prostate cancer prior to January 10, 2007, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2014).  The record shows that the Veteran filed a claim for prostate cancer on January 10, 2007, and there is no communication from the Veteran to VA prior to that date that can be construed as a pending claim for service connection.  Thus there is no legal basis for granting service connection for prostate cancer prior to that date.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b) (2) (i) (2014).

As the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than January 10, 2007, for the grant of service connection for prostate cancer is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


